DETAILED ACTION
This is the Office action based on the 16598423 application filed October 10, 2019, and in response to applicant’s argument/remark filed on January 6, 2021.  Claims 1-2, 4-18 and 22-24 are currently pending and have been considered below.  Applicant’s cancellation of claims 3 and 19-21 and withdrawal of claims 12, 23 and 24 acknowledged.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 Claim Interpretations
Claim 1 recites “wherein the plasma chamber is separated from the processing chamber by a separation grid”.  According to Merriam-Webster dictionary, the term grid means “a        (1): a perforated or ridged metal plate used as a conductor in a storage battery
(2): an electrode consisting of a mesh or a spiral of fine wire in an electron tube
(3): a network of conductors for distribution of electric power
also : a network of radio or television stations
b:         a network of uniformly spaced horizontal and perpendicular lines (as for locating points on a map)
also : something resembling such a network”
 The specification discloses in paragraph 0038 “The first grid plate 210 can have a first grid pattern having a plurality of holes.  The second grid plate 220 can have a second grid pattern having a plurality of holes”, but fails to define the term “grid”.  Therefore, for a broadest reasonable interpretation, the term “grid” will be interpreted as a structure comprising a plurality of holes.
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to  
Claims 1-2, 4-5, 8-10 and 13 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Kim et al. (U.S. PGPub. No. 20160111298), hereinafter “Kim”:--Claims 1, 2, 4, 13: Kim teaches an apparatus for etching a wafer, wherein plasma is generated remotely in a plasma chamber then supplied to a process chamber to etch a wafer, wherein a first process gas comprising a F-based source gas is supplied to the plasma chamber, wherein water vapor is supplied to the process chamber ([0005-0006, 0109], Fig. 1 and 5).  Kim further teaches that the wafer may comprise a silicon oxide film and a silicon nitride film ([0135]).  It is noted that silicon nitride is a hardmask material, as evidenced by Peng et al. (U.S. PGPub. No. 20170278925, [0014]).        Kim further discloses that the plasma chamber is separated from the process chamber by shower head portion 150 comprising an upper showerhead 152 and a lower showerhead 154 (Fig. 5, [0115]), wherein upper showerhead 152 receives the plasma  from the remote plasma chamber and sprays the plasma to the wafer through a plurality of holes 152H at a lower surface of the upper showerhead 152 ([0116-0119]), wherein the lower showerhead 154 is located under the upper showerhead 152 and sprays the plasma to the wafer through a plurality of holes 154H at a lower surface of the lower showerhead 154 ([0120-0122]).  It is noted that since each of the lower surface of the upper showerhead 152 and the lower surface of the lower showerhead 154 comprise a plurality of holes, each of them may be considered a grid.        Kim further teaches that the water vapor may be introduced to the chamber at 7 different locations ([0125]), such as a location at the lower showerhead 154 (Path 6 in Fig. 5).  It is noted that this location is between the lower surface of the upper showerhead 152 and the lower surface of the lower showerhead 154.  --Claim 5: Kim further discloses that the F-based source may comprise CF4 ([0109]).--Claims 8, 9, 10: Kim further discloses that the process gas may comprise O2, N2 and H2 ([0109]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 11, 14-18 and 22 rejected under 35 U.S.C.103 as obvious over Kim as applied to claims 1 and 13 above, and further in view of Shen et al. (U.S. PGPub. No. 20170365487), hereinafter “Shen”:--Claims 6, 7: Kim teaches etching a stack comprising a silicon oxide layer and a silicon nitride layer by using a plasma comprising CF4 and water vapor as above.  Kim fails to 2F2 or CH3F.Shen, also directed to a method of etching a stack comprising a silicon oxide layer and a silicon nitride layer by using a plasma comprising CF4 and water vapor, teaches that the plasma may further comprise CH2F2 or CH3F (0073, 0222, 0224]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use CH2F2 or CH3F as an equivalent substitution for the CF4 in the invention of Kim. --Claim 11: Shen further discloses that the wafer may comprise a boron doped amorphous carbon ([0197]).--Claim 14: Shen further discloses that the wafer may comprise a tungsten layer ([0213]). --Claim 15: Shen further discloses that the etching time may be 60 seconds ([0241]).--Claim 16: Shen further discloses that the etching pressure may be 1 mTorr-10 Torr ([0124]).--Claim 17: Shen further discloses that the RF source may be 25-20,000 W ([0123]), such as 750 W ([0241]).--Claim 18: Shen further discloses that the etch temperature is approximately -10°C to 40°C ([0130]). --Claim 22: Shen discloses that the etch rate may be 6000 Å/min ([0199]).
Claims 1-2, 4-9, 11, 13-18 and 22 rejected 35 U.S.C. 103 as obvious over Shen in view of Kim et al. (U.S. PGPub. No. 20160322204), hereinafter “Kim’204”:--Claims 1, 4, 5, 6, 7, 8, 13: Shen teaches a method for etching a wafer, 4, CH2F2 or CH3F ([0224]).        Although Shen discloses an apparatus for generating a plasma within the process chamber, Shen is silent about an apparatus for generating a plasma remotely from the process chamber.        Kim’204 teaches an apparatus for etching a wafer using a plasma comprising water vapor ([0005]), wherein the water vapor is advantageously supplied separately to center and edge to perform uniform etching ([0013]), wherein the plasma is formed remotely in a plasma generating chamber 200, wherein process gases are supplied through a showerhead 150 at the top of the plasma generating chamber ([0048], Fig. 1), wherein the plasma exits the chamber through a gas distributing baffle 40 and 50 into a process chamber to treat the wafer 1 on a support 2 ([0055-0056]).       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the remote plasma in the invention of Shen in a plasma chamber separated from the process chamber by the gas distributing baffle taught by Kim’204 because Shen is silent about an apparatus for generating a plasma 
Claim 10 rejected 35 U.S.C. 103 as obvious over Shen in view of Kim’204 as applied to claim 1 above, and further in view of Gohira (U.S. PGPub. No. 20190043721), hereinafter “Gohira”: 

Claims 1, 3 and 21 rejected 35 U.S.C. 103 as obvious over Shen in view of Kim:--Claims 3, 21: Shen teaches etching a stack comprising a silicon oxide layer and a silicon nitride layer by using a remote plasma comprising CF4 and water vapor as above.   Although Shen discloses an apparatus for generating a plasma within the process chamber, Shen is silent about an apparatus for generating a plasma remotely from the process chamber.4 and water vapor, teaches that the plasma chamber is separated from the process chamber by shower heads 152 and 154 (Fig. 5), wherein shower head 152 comprises a first grid and shower head 154 comprises a second grid to allow plasma to flow through, wherein the water vapor may be supplied to the chamber at a location below the first grid and above the second grid (Path 6 in Fig. 5).       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a remote plasma chamber separated from the process chamber by the shower head taught by Kim because Shen is silent about an apparatus for generating a plasma remotely from the process chamber and Kim teaches to use such remote plasma chamber set up. 
Claims 1-2, 4-9, 11, 13-18 and 22 rejected 35 U.S.C. 103 as obvious over Shen in view of Ingle et al. (U.S. PGPub. No. 20140248780), hereinafter “Ingle”: --Claims 1, 4, 5, 6, 7, 8, 13: Shen teaches a method for etching a wafer, comprisingloading the wafer 606 on a chuck 604 in a process chamber (Fig. 2, [0091, 0211]), the wafer comprises a hard mask ([0152]);supplying process gases and apply an capacitively coupled plasma (CCP) or inductively coupled plasma (ICP) RF source to generate a plasma either within the process chamber or remotely ([0211-0212, 0226]), wherein the process gas comprises an oxygen-containing gas and a hydrofluorocarbon gas ([0222-0224]), wherein the oxygen-containing gas may be oxygen or water vapor ([0073, 0222]), and the a hydrofluorocarbon gas may be CF4, CH2F2 or CH3F ([0224]).        Shen further teaches that the chamber comprises a showerhead 608 ([0240], Fig. 2), but is silent about the details of the showerhead.         Ingle discloses an etching process using a fluorine-containing gas, such as NF3 or CF4, and an oxygen-containing gas ([0027-0028]) comprising loading a substrate into a process chamber that is coupled with a first plasma region 315 ([0035], Fig. 3A shown below), the first plasma region 315 is separated from the process chamber by a showerhead assembly ([0037]);flowing the oxygen-containing gas into the first plasma region ([0027]), wherein an inductively coupled plasma source is applied to form a first plasma, wherein the first plasma is flowed into the process chamber ([0035]);flowing the fluorine-containing gas into the process chamber to form a second plasma, wherein the second plasma is mixed with the first plasma to etch the substrate ([0036-0037, 0043])       Ingle further teaches that this apparatus advantageously applies different power levels to the fluorine-containing gas, which has a lower dissociation energy,  and an oxygen-containing gas, which has a lower dissociation energy,  thus improves etching profile ([0038]).      Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the apparatus taught by Ingle for the etching process in the invention of Shen because Shen teaches that the chamber comprises a showerhead but is silent about the details of the showerhead, and Ingle teaches that this showerhead assembly would improve etching profile.
 
                 
    PNG
    media_image1.png
    663
    831
    media_image1.png
    Greyscale
Ingle further teaches that the process chamber comprises a face plate 317 having a plurality of through-channels ([0049]) and a shower head 325 having a plurality of holes ([0049-0050], Fig. 3A).  Therefore, the face plate 317 and the shower head 325 may be considered grids.  The oxygen-containing gas, which is the water vapor, flows to the first plasma region ([0027, 0050]]), which is located between the face plate 317 and the shower head 325.--Claim 2: Shen further discloses that the wafer comprises a stack of alternating silicon oxide and silicon nitride layers ([0017, 0028]) and a hardmask of doped amorphous carbon formed on the stack ([0017-0020]).--Claim 9: Shen further discloses that the hydrofluorocarbon gas further comprises nitrogen.--Claim 11: Shen further discloses that the dopant in the doped amorphous carbon may be boron ([0197]).--Claim 14: Shen further discloses that the wafer may comprise a tungsten layer ([0213]). --Claim 15: Shen further discloses that the etching time may be 60 seconds ([0241]).--Claim 16: Shen further discloses that the etching pressure may be 1 mTorr-10 Torr ([0124]).--Claim 17: Shen further discloses that the RF source may be 25-20,000 W ([0123]), such as 750 W ([0241]).--Claim 18: Shen further discloses that the etch temperature is approximately -10°C to 40°C ([0130]). --Claim 22: Shen discloses that the etch rate may be 6000 Å/min ([0199]). 
Claim 10 rejected 35 U.S.C. 103 as obvious over Shen in view of Ingle as applied to claim 1 above, and further in view of Gohira (U.S. PGPub. No. 20190043721), hereinafter “Gohira”:--Claim 10: Shen as modified by Ingle teaches a method of etching a stack of alternating silicon oxide and silicon nitride layers using a plasma comprising hydrofluorocarbon gas as shown above.  Shen further teaches that the hydrofluorocarbon gas comprises at least one hydrogen ([0061]).  Shen does not teach the process gas comprising hydrogen gas.Gohira, also directed to a method of etching a stack of alternating silicon oxide and silicon nitride layers using a plasma, teaches that the plasma comprises a process gas comprises hydrogen atom, wherein the hydrogen atom may come from hydrogen gas or a hydrofluorocarbon gas ([0036, 0057]).  In an embodiment Gohira discloses a process gas comprising both hydrogen gas and a hydrofluorocarbon gas (0086]).       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a process gas comprising hydrogen gas and a hydrofluorocarbon gas in the invention of Shen modified by Ingle because Shen teaches that the hydrofluorocarbon gas comprises at least one hydrogen, and Gohira teaches that the hydrogen in such process gas may come from a hydrogen gas or a hydrofluorocarbon gas. 
Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered as follows:-- Applicant’s argument that claim 1 has been amended to incorporate original claim 21 is not persuasive.  The original claim 21 recites “exposing the workpiece to water vapor as a passivation agent comprises introducing the water vapor into the processing chamber at a location between a first grid plate and a second grid plate of the separation grid”.  This is different than the amended claim 1, which recites “exposing the workpiece to water vapor as a passivation agent comprises introducing the water vapor into the processing chamber at a location between a first grid plate of the separation grid and a second grid plate of the separation grid”.  It is noted that the “first grid plate of the separation grid” in claim 1 has a different scope that the “first grid plate” recited in the original claim 21.        The specification discloses that there may be a grid that is not a part of the separation grid, as described  in paragraphs 0051-0053: “The separation grid 200 includes a first grid plate 210 and a second grid plate 220 disposed in parallel relationship… A mixture 225 including water molecules resulting from the injection of water vapor can pass through a third grid plate 235 for exposure to the workpiece in the processing chamber”.  Thus, in this embodiment the specification clearly discloses that the separation grid 200 includes a first grid plate 210 and a second grid plate 220, and there is another grid plate 235 that does not belong to the separation grid 200.--Regarding Applicant’s argument that Kim does not teach the water vapor is sup0plied at a location below the first shower head 152 and above the second showerhead 154, this argument is not commensurate with the scope of the claim.  Claim 1 recites “exposing the workpiece to water vapor as a passivation agent comprises introducing the water vapor into the processing chamber at a location between a first grid plate of the separation grid and a second grid plate of the separation grid” (emphasis added).  It is noted that a grid is different than a showerhead (also please see Claim Interpretations).  As illustrated below, Fig. 5 of Kim’s clearly show the water vapor is introduced at a location between a first grid plate of the separation grid and a second grid plate of the separation grid            
    PNG
    media_image2.png
    682
    546
    media_image2.png
    Greyscale

--For further clarification, a second rejection based on Ingle has been added to the Office action, as shown above.--It is noted that Applicant is silent about the merit of the rejection based on Kim’204.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/THOMAS T PHAM/Primary Examiner, Art Unit 1713